Citation Nr: 1706820	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  05-41 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an evaluation in excess of 40 percent, for complications from shrapnel and surgical damage to muscle group XIV of the right thigh, on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to January 1970.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A December 2010 Board decision, in pertinent part, granted an increased rating from 30 to 40 percent under Diagnostic Code (DC) 5314, muscle group XIV, for the Veteran's muscle disability.  In the same decision, the Board directed the Agency of Original Jurisdiction (AOJ) to refer the appeal to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1). This appeal was most recently before the Board in April 2016, at which time the case was remanded to the AOJ for further development.

The case is now before the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran's complications from shrapnel and surgical damage to muscle group XIV of the right are manifested by a severe disability.

2.  The Veteran was awarded a total disability rating based on individual unemployability (TDIU) for his service-connected disabilities, including his right thigh muscle disability.

3.  Pursuant to the December 2010 Board remand and the provisions of 38 C.F.R. 
§ 3.321(b)(1), in September 2015, the VA Director of Compensation and Pension Service (Director of C&P) denied an extraschedular rating for the Veteran's service-connected right thigh muscle disability.

4.  The evidence of record reflects that the Veteran's service-connected right thigh muscle disability, or the collective impact of all service-connected disabilities, does not result in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.


CONCLUSION OF LAW

The criteria for an increased rating for a service-connected right thigh muscle disability on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include, where warranted by law, affording the claimant VA examinations.  VA also substantially complied with previous remand directives, including the most recent April 2016 Board remand.  Specifically, VA attempted to obtain VA treatment records from December 1981 to October 2015, which were electronically reviewed by the AOJ and Director of C&P.  Unfortunately, some of the records were unavailable, however the available records were associated with the claims file.  VA also documented  its attempts to secure the records, as well as the response from the agency regarding the unavailability of the records.  Thus, there has been substantial compliance with previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues decided below is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Extraschedular Rating Laws and Regulations

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service (Director, C&P), for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Extraschedular ratings are only available for an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule standards."  Floyd, 9 Vet. App. at 96 (emphasis added).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).

In Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the Federal Circuit held that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

Analysis

The Veteran asserts that he is unable to work because of his service-connected disabilities, and thus, is entitled to an extraschedular evaluation for his right thigh muscle disability.  The Veteran is currently in receipt of TDIU, and was awarded the highest schedular rating of 40 percent under DC 5314 for his right thigh muscle disability.  Additionally, the Veteran has additional service-connected disability ratings as follows: superficial peroneal injury with foot drop on the right rated as 30 percent disabling; large adherent scar of the right thigh associated with complications from surgical damage to muscle group XIV rated as 20 percent disabling; right knee septic bursitis rated as 10 percent disabling; traumatic arthritis of the left knee rated as 10 percent disabling; lumbosacral strain rated as 10 disabling; tender scar of the right thigh rated as 10 percent disabling; osteomyelitis rated as noncompensable; av malformation of the right knee rated as noncompensable; hypersensitivity in the upper portion of right thigh rated as noncompensable; scar on the anteromedial thigh rated as noncompensable and slight injury to muscle group XVI rated as noncompensable.

The Board addressed the schedular issue in a December 2010 rating decision.  At that time, the Board reviewed a January 2009 VA examination report wherein it was noted that the Veteran had repair of a traumatic shrapnel injury to the right leg.  The examiner stated that muscle group XIV was injured, involving tissue loss of the sartorius, rectus femoris, vastus externus, and vastus intermedius.  There was intermuscular scarring and decreased strength due to massive tissue loss.  There were no residuals of tendon damage or muscle herniation.  There was a very large defect with resulting loss of deep fascia and motion of the joint was limited by muscle disease or injury.  The examiner stated that the injury severely affected chores, shopping, recreation, traveling, prevented exercise, sports, and moderately affected feeding, bathing, dressing, toileting, and grooming.  There was a tender to touch and adherent large scar to the anterior thigh from the shrapnel wound. 

At that time, the Board found that the Veteran's injury to muscle group XIV was severe as there was evidence of inability to keep up with work requirements as the Veteran was unemployed due to his leg.  Additionally objective findings included adherent scarring and a loss of deep fascia or muscle substance.  Based on these findings, the Veteran was entitled to a rating of 40 percent for muscle group XIV.  38 C.F.R. § 4.73, DC 5314. 

Additionally, the Board found that an April 2010 addendum demonstrated that an injury to muscle group XVI involving the inferior aspect of the pectineus contributed a small amount to the Veteran's total muscle deficit which warranted a separate, but noncompensable rating, to muscle group XVI under DC 5316. 

Additionally, the Board found that the January 2009 examination reflected a finding of total paralysis of the right peroneal nerve with resulting foot drop which had been assigned the maximum 30 percent evaluation under DC 8522. 

Furthermore, the Veteran had a large, 15 cm by 10 cm scar, and the scar was painful or tender to touch which warranted a 10 percent evaluation for a tender or painful right thigh scar under DC 7804, and a separate 20 percent rating for a scar described as deep and about 150 square cm in size under DC 7801.

As noted in the April 2016 Board decision, the Veteran failed to report for VA examinations in January and June 2013 to determine the severity of and functional impairment caused by service-connected myositis ossificans, hypersensitivity in the right upper portion of the right leg, impairment of muscle groups XIII and XV, and right knee bursitis.

In a September 2015 decision, issued by the Director of C&P, the Director found that the evidentiary record failed to show an exceptional disability pattern for the right thigh muscle disability that would render application of the regular rating criteria as impractical.  The Director noted that results from a January 2009 VA exam revealed injury to muscle group XIV, involving tissue loss of the sartorius, rectus femoris, vastus externus, and vastus intermedius, resulting from a traumatic shrapnel injury to the right leg.  There was intermuscular scarring and decreased strength due to massive tissue loss, and a large defect with resulting loss of deep fascia and  motion of the joint.  The examination noted that the injury severely affected chores, shopping, recreation, and traveling.  The injury also prevented exercise and sports, and moderately affected feeding, bathing, dressing, toileting, and grooming.  Following the January 2009 VA examination, the Veteran failed to appear for subsequent examinations scheduled in 2011 and 2013 intended to address the severity of the Veteran's disabilities.  

The Director found that scarring, weakness, and tissue loss, associated with the right thigh muscle disability were clearly recognized symptoms in the regular rating criteria.  The Director also noted that the most recent examination of record failed to show any current findings regarding hypersensitivity of the right thigh.  Furthermore, the Director also concluded that entitlement to an extraschedular evaluation was not in order based upon the collective impact of the Veteran's service-connected disabilities, as the evidentiary record showed no exceptional or unusual disability picture that would not exist if not for the interaction of the aforementioned service-connected disabilities.

After reviewing the evidence of record, the Board finds that the preponderance of the probative evidence establishes that the Veteran's right thigh muscle disability, or the combined effect of all service-connected disabilities, do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  As reflected above, the Veteran has been assigned separate ratings for all complications arising from his shrapnel wound injury.  The Veteran's statements regarding his difficulties in maintaining employment and performing daily activities are credible and are reflected in the finding that the injury to muscle group XIV demonstrated an inability to keep up with work requirements.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  More importantly, the Veteran is already in receipt of TDIU, which adequately addresses his inability to work.  Furthermore, a review of the Veteran's treatment records also revealed that he had been hospitalized on several occasions, but for reasons unrelated to his right thigh muscle disability.

In sum, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's right thigh muscle disability, or the collective effects of all service-connected disabilities, warrants an extraschedular rating as all aspect of symptoms and functional impairments are reflected in his assigned schedular ratings and award of TDIU.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to an evaluation in excess of 40 percent, for complications from shrapnel and surgical damage to muscle group XIV of the right thigh, on an extraschedular basis is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


